In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-20-00059-CR
                                       No. 07-20-00060-CR


                        LARRY DARNELL BLAYLOCK, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 154th District Court
                                   Lamb County, Texas
       Trial Court Nos. DCR-5894-19 & DCR-5962-19, Honorable Felix Klein, Presiding

                                       February 27, 2020

                               MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.

      Pursuant to plea bargain agreements, appellant Larry Darnell Blaylock was

convicted of two counts of manufacture or delivery of a controlled substance. 1 He was

sentenced to twenty years’ confinement in trial court cause number DCR-5894-19 and to

twenty-five years’ confinement in cause number DCR-5962-19, with the sentences to run

concurrently. The trial court’s certifications of appellant’s right of appeal reflect that



      1   TEX. HEALTH & SAFETY CODE ANN. § 481.112(d) (West 2017).
appellant’s cases are plea-bargain cases with no right of appeal and that appellant has

waived the right of appeal.      TEX. R. APP. P. 25.2(a)(2), (d).       Notwithstanding the

certifications, appellant filed notices of appeal challenging his convictions.


       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record . . . .” By letter of January 28, 2020, we notified appellant of the consequences

of the certifications and invited him to file amended certifications showing a right of appeal

or demonstrate other grounds for continuing the appeals by February 7. Appellant has

not responded to the Court’s letter to date.


       Accordingly, the appeals are dismissed. TEX. R. APP. P. 25.2(d).


                                                   Per Curiam


Do not publish.




                                               2